PER CURIAM: *
The Federal Public Defender appointed to represent Maribel Verastegui-Zapata has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Verastegui-Zapata has been deported and has not filed a response. Our independent review of the record and counsel’s brief discloses no non-frivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous and in part as moot. See 5th Cir. R. 42.2; United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir.2007).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.